DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Non-Final Office action. In response to Examiner’s Non- Final Rejection of 05/18/2021, Applicant, on 08/18/2021, amended claims. Claims 1, 8, and 15 have been amended. Claims 3-6, 10-13, and 17-20 were previously cancelled. Claims 21-26 were previously added. Claims 1, 2, 7-9, 14-16, and 21-26 have been reviewed and are under consideration by this office action. This action is made Non-Final to address the 101 Rejection for claims 21-26.
Response to Amendments
Applicant’s amendments are acknowledged.



Response to Argument - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
Applicant contends that the amended claims recite an operation of performing machine learning and artificial intelligence and does not recite certain methods of organizing human activity, mathematical relationships, nor concepts capable of being performed in the human mind.
The Examiner respectfully disagrees. While the claimed invention may utilize machine learning, the claims do not explicitly state the use of machine learning nor the use of artificial intelligence. The recitations regarding “learning a user media consumption…” are recited at a high level of generality. Even if the terms machine learning were recited, it would be rejected as “apply it” on a general purpose computer. The Examiner suggests looking to the specification to further elaborate on the machine learning model such as inputs, outputs, and the retraining of the model (assuming the specification provides support).
The Applicant further contends that additional elements are integrated into a practical application as Step 2A, Prong 2. 
The Examiner respectfully disagrees. Each element is rejected below as “apply it” on a general purpose computer (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception). While the machine learning elements are not explicitly recited the mere use of the terms would still be rejected as described above.
The 101 rejection is updated and maintained below. 
Response to Argument - 35 USC § 103
Applicant’s arguments with respect to the 35 USC 10 rejections have been fully considered.
The Applicant contend that Hamano does not teach “determining a type of media among a plurality of different types of media that is appropriate for consumption via the available user device.” The Applicant further states that Hamano does not” remotely teach or suggest that the compatibility format tables are learned.”
The Examiner respectfully disagrees. The claim as recited does not require that the tables be “learned.” The claims merely recite that the system determine a media type… that is appropriate for consumption.” Hamano does teach this limitation as recited. The planner application consults the table to determine the appropriate content. (See Hamano, [0025]; FIG. 13 depicts an illustrative example of a device format compatibility table, according to an illustrative embodiment of the invention and further see Hamano, [0136]; For example, a media planner application may consult device format compatibility table 1300 (FIG. 13), which may be stored in storage 308 (FIG. 3). After the device-supported formats have been determined, it may be determined if the media content to be delivered is available in one or more device-supported formats (step 1808). The availability determination may be based on whether media content in the one or more supported formats is stored locally).
The Applicant further contends that the cited references do not teach the amended limitation regarding “learning a user media consumption rate.”
The Examiner respectfully disagrees. Hamano in view of Saito does teach learning a user’s consumption rate. (See at least Saito, [0071, 0072, 0029]. The Examiner notes that the system determines when the media will be completed by the average based on viewing history media consumption rate).  The system further averages the consumption rate which is indicative of averaging in faster consumption times by comparing the ratio of content consumed divided by time. The Examiner further notes the system does incorporate the fast-access playback operations which would allow the user to consume media at a faster rate. The Examiner additionally notes that while the use of machine learning and/or artificial intelligence is not explicitly claimed, Saito does teach a system that utilizes machine learning. (See Saito, [0114]; For example, the media guidance application may include an object recognition module. The object recognition module may use edge detection, pattern recognition, including, but not limited to, self-learning systems (e.g., neural networks), optical character recognition, on-line character recognition (including, but not limited to, dynamic character recognition, real-time character recognition, intelligent character recognition), and/or any other suitable technique or method to determine the objects in and/or characteristics of video and audio recordings. For example, the media guidance application may receive a media asset in the form of a video (e.g., an audio/video recording of travel announcements and in-flight instructions). The video may include a series of frames. For each frame of the video, the media guidance application may use an object recognition module to determine the characteristics associated with each frame (or the media assets as a whole) of the video to determine information related to the travel itinerary, a change to the travel itinerary, a portion of unconsumed content, etc).
The 103 rejection are updated and maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	 Claims 1-2, 7-9, 14-16, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Regarding Claims 1, 8 and 15:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claims 1 and 15 are directed to an article of manufacture/machine and claim 8 is directed to a method all of which are statutory categories.
Step 2A, Prong One – Claim 1 recites a series of steps for a selecting and delivering media:
determine an available timeslot corresponding to a user based on a calendar that is associated with the user;
determine a… that is available to the user during the available timeslot; 
select media for consumption by the user during the available timeslot via the available…; wherein selecting the media for consumption by the user during the available time slot comprises: determining a type of media among a plurality of different types of media that is appropriate for consumption via the available user device:
determining a type of media that is appropriate for consumption via the available user device.  
determining an expected media delivery time for the type of media based on the user media consumption rate, wherein a respective media consumption rate is maintained by the server for each of a plurality of types of media.
comparing the expected media delivery time to the duration of the available timeslot.
learning a user media consumption rate at which the user consumes the type of media based on a comparison between an actual media delivery time at which the user media was consumed with respect to elapsing of the available timeslot and the expected user media consumption rate, wherein learning a user media consumption rate comprises
determine whether the selected media was completely delivered to the user during the available timeslot;
based on elapsing of the available timeslot: determine whether the selected media was completely delivered to the user during the available timeslot
based on determining that that the selected media was completely delivered to the user during the available timeslot, determine whether delivery of the selected media was faster than the expected media delivery time;
based on determining that delivery of the selected media was faster than the expected media delivery time, increase the user media consumption rate
based on determining that the user did not run out of time, decrease a user interest level corresponding to the user interest.
based on determining that the selected media was not completely delivered to the user during the available timeslot, determine whether the user ran out of time
based on determining that the user ran out of time, decrease the user media consumption rate; and;

Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The claims utilize the system of at least a processor, a user device, delivering media, and a computer readable medium. The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements would not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55. At this time, the claim is directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235).  The additional element of delivering media to a user is further equated to transmitting or receiving data over a network, which is a well-understood, routine, or conventional activity as described by the MPEP (See MPEP 2106.05(d)).The specification further supports the “apply it” analysis as seen below: 
[0013]		The computer system 100 may be, for example, a server, desktop computer, laptop computer, tablet computer, or smartphone. In some examples, computer system 100 may be a cloud computing node. Computer system 100 may be described in the general context of computer system executable instructions, such as program modules, being executed by a computer system. Generally, program modules may include routines, programs, objects, components, logic, data structures, and so on that perform particular tasks or implement particular abstract data types. Computer system 100 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices.
[0043] 		The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device…. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media 
Regarding Claims 2, 9, and 16, the claims further narrows the abstract idea by specifying constraints regarding a user.
Regarding Claims 6, 7, 13, 14, and 20 the claims further narrows the abstract idea by determining if media was delivered and adjusting consumption rates and interest levels.
Regarding Claims 21-23 the claims further narrows the abstract idea by determining how data corresponds to location. The claims further introduce the additional element of receiving first and second GPS data. In Step 2A, Prong Two this element is rejected as “apply it” on a general purpose computer (See MPEP 2106.05(f)). In Step 2B, this element is equated to transmitting or receiving data over a network, which is a well-understood, routine, or conventional activity as described by the MPEP (See MPEP 2106.05(d)).
Regarding Claims 24-26 the claims further narrows the abstract idea by specifying the a required type of user input.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.

Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1, 2, 7-9, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamano et al. (US 20100333137 A1) in view of Saito (US 20180007155 A1) and Gilson (US 20130031266 A1).
Regarding Claims 1, 8, and 15.  Hamano teaches: A system comprising a processor configured to: (See Hamano, [abstract]; Methods and systems for scheduling media content presentation across multiple devices are disclosed).
determine an available timeslot corresponding to a user based on a calendar that is associated with the user; (See Hamano, [0007]; A first media content event may be scheduled to be presented from a first user device at a first timeslot based at least in part on the user profile information, and a second media content event may be scheduled to be presented from a second user device at a second timeslot based at least in part on the user profile information and further see Hamano, [0074];  In some embodiments, the media planner schedule may be displayed simultaneously with other electronic planners and/or calendars. For example, the media planner schedule may be displayed simultaneously with a user's personal online calendar. To generate 
determine, by a server, a user device that is available to the user during the available timeslot; (See Hamano, [0097]; A user profile may also contain one or more accessibility preferences sub-profiles. This sub-profile may include information about the devices that may be available to a user at a particular time and further see Hamano, [0052]; In another embodiment, the media guidance application is a client-server based application. Data for use by a thick or thin client implemented on user equipment device 300 is retrieved on-demand by issuing requests to a server remote to the user equipment device 300. In one example of a client-server based guidance application, control circuitry 304 runs a web browser that interprets web pages provided by a remote server.).
select media for consumption by the user during the available timeslot via the available user device; (See Hamano, [0009]; The processing circuitry may be configured to receive user profile information from the user input interface and store the received user profile information in the memory. The processing circuitry may also be configured to schedule a first media content event to be presented on a first user device during a first timeslot based at least in part on the user profile information and schedule a second media content event to be presented on a second user device during a second timeslot based at least in part on the user profile information and further see Hamano, [0010];. According to some embodiments, the processing circuitry may be further configured to provide media content event recommendations based on the device availability sub-profile, the device connectivity sub-profile, the device usage sub-profile, and/or the user mood sub-profile and further see Hamano, [0103]; In some embodiments, if one or more 
wherein selecting the media for consumption by the user during the available time slot comprises: determining a type of media among a plurality of different types of media that is appropriate for consumption via the available user device.  (See Hamano, [0025]; FIG. 13 depicts an illustrative example of a device format compatibility table, according to an illustrative embodiment of the invention and further see Hamano, [0136]; For example, a media planner application may consult device format compatibility table 1300 (FIG. 13), which may be stored in storage 308 (FIG. 3). After the device-supported formats have been determined, it may be determined if the media content to be delivered is available in one or more device-supported formats (step 1808). The availability determination may be based on whether media content in the one or more supported formats is stored locally, such as in storage 308 (FIG. 3), and/or whether it is stored in a network storage device, or otherwise easily accessible. If the media content is available in a device-supported format, then, the media content may be delivered to the content delivery device (step 1818), either for immediate presentation or storage on the delivery device for future presentation). The Examiner relies on the applicant’s specification to interpret appropriate for consumption. (See Spec, [0011]; …and schedule media for delivery to the user that meets the interest criteria in a format that is appropriate to the available device)
comparing the expected media delivery time to the duration of the available timeslot. (See Hamano, [0119]; In some embodiments, the available timeslots are examined, and the best content to schedule in those timeslots is determined. This determination may be based on a number of factors, such as the source, nature, and length of the content (i.e. duration), the user profile and sub-profiles, and/or media recommendations). The Examiner notes the system considers user attention, timeslot, and content duration when planning content for a timeslot.
 cause the selected media to be delivered to the user via the available user device during the available timeslot. (See Hamano, [0009]; The processing circuitry may also be configured to schedule a first media content event to be presented on a first user device during a first timeslot based at least in part on the user profile information and schedule a second media content event to be presented on a second user device during a second timeslot based at least in part on the user profile information. The processing circuitry may also be configured to present the first media event to a user on the first user device during the first timeslot and present the second media content event to the user on the second user device during the second timeslot). The Examiner interprets present (ing) the media content as caus(ing) the media to be delivered.
determine whether the selected media was completely delivered to the user during the available timeslot; based on determining that that the selected media was completely delivered to the user during the available; (See Hamano, [0128]; The user may also interact with system 400 and the media planner application in other direct and indirect ways. Direct user interaction with the media planner application may comprise modifying user preferences or querying the media planner for alternative and/or recommended content. Indirect user interaction with the media planner may comprise consuming scheduled and/or recommended content, and may also comprise the failure of a user to consume scheduled and/or recommended content. Indirect user 
based on determining that the user did not run out of time, decrease a user interest level corresponding to the user interest. (See Hamano, [0087]; The media planner application may be configured to monitor these viewer preferences and habits and translate them into viewer parameters that may assist in media scheduling or media recommendation. In some embodiments, the media planner may be configured to connect to other electronic calendars or portable devices associated with the user and to monitor viewer habits and/or generate viewer preferences through these means and further see Hamano, [0128]; The user may also interact with system 400 and the media planner application in other direct and indirect ways. Direct user interaction with the media planner application may comprise modifying user preferences or querying the media planner for alternative and/or recommended content. Indirect user interaction with the media planner may comprise consuming scheduled and/or recommended content, and may also comprise the failure of a user to consume scheduled and/or recommended content. Indirect user interaction may also include monitoring of the usage of content delivery devices and device connectivity). The Examiner notes that the system of Hamano delivers content during time slots and further monitors to see if the content was consumed to determine user preferences (i.e. interests). Thus if the content was not consumed in the time slot the system monitors the actions and creates parameters based on habits and preferences.
While Hamano teaches determining if the media was consumed during a time slot, Hamano does not specify if the media was completely delivered, (Specification, [0033]; “user finished consuming”). However, Saito does specify this limitation: (See Saito, [0010]; The 
While Hamano teaches delivering media, timeslots for media and media consumed during a timeslot, Hamano does not appear to further teach learning a user media consumption rate. However, Hamano in view of the analogous art of Saito (i.e. media consumption analysis) does teach: learning a user media consumption rate at which the user consumes the type of media based on a comparison between an actual media delivery time at which the user media was consumed with respect to elapsing of the available timeslot and the expected user media consumption rate, wherein learning a user media consumption rate comprises: (See Saito, [0071]; To estimate the date of completion, the media guidance application may use any suitable mathematic calculation such as dividing the amount of remaining media content to be viewed (as measured in any suitable unit (e.g., minutes of media content remaining, episodes of media content remaining, seasons of media content remaining, etc.)) by the rate at which a user views the media content (e.g., average based on a user viewing history) to determine the amount of time (e.g., measured in the same units as the amount of remaining media content) required to complete the media asset and further see Saito, [0072]; To estimate the date of completion, the media guidance application may use any suitable mathematic calculation such as dividing the amount of remaining media content to be viewed (as measured in any suitable unit (e.g., minutes see Saito, [0029]; As referred to herein, the phrase “fast-access playback operations” should be understood to mean any media guidance application operation that pertains to playing back a non-linear media asset faster than normal playback speed or in a different order than the media asset is designed to be played, such as a fast-forward, rewind, skip, chapter selection, segment selection, skip segment, jump segment, next segment, previous segment, skip advertisement or commercial, next chapter, previous chapter or any other operation that does not play back the media asset at normal playback speed). The Examiner notes that the system determines when the media will be completed by the average based on viewing history (i.e. media consumption rate).  The system further averages the consumption rate which is indicative of averaging in faster consumption times by comparing the ratio of content consumed divided by time. The Examiner further notes the system does incorporate the fast-access playback operations which would allow the user to consume media at a faster rate.
determining an expected media delivery time for the type of media based on the user media consumption rate, (See Saito, [0071]; To estimate the date of completion, the media guidance application may use any suitable mathematic calculation such as dividing the amount of remaining media content to be viewed (as measured in any suitable unit (e.g., minutes of media content remaining, episodes of media content remaining, seasons of media content remaining, etc.)) by the rate at which a user views the media content (e.g., average based on a user viewing history) to determine the amount of time (e.g., measured in the same units as the see Saito, [0028]; As referred to herein, the phrase “fast-access playback operations” should be understood to mean any media guidance application operation that pertains to playing back a non-linear media asset faster than normal playback speed or in a different order than the media asset is designed to be played, such as a fast-forward, rewind, skip, chapter selection, segment selection, skip segment, jump segment, next segment, previous segment, skip advertisement or commercial, next chapter, previous chapter or any other operation that does not play back the media asset at normal playback speed).
based on determining that that the selected media was completely delivered to the user during the available timeslot, determine whether delivery of the selected media was faster than the expected media delivery time; and  (See Saito, [0072]; To estimate the date of completion, the media guidance application may use any suitable mathematic calculation such as dividing the amount of remaining media content to be viewed (as measured in any suitable unit (e.g., minutes of media content remaining, episodes of media content remaining, seasons of media content remaining, etc.)) by the rate at which a user views the media content (e.g., average OPtio2050  viewing history) to determine the amount of time (e.g., measured in the same units as the amount of remaining media content) required to complete the media asset and further see Saito, [0029]; As referred to herein, the phrase “fast-access playback operations” should be understood to mean any media guidance application operation that pertains to playing back a non-linear media asset faster than normal playback speed or in a different order than the media asset is designed to be played, such as a fast-forward, rewind, skip, chapter selection, segment selection, skip segment, jump segment, next segment, previous segment, skip advertisement or commercial, next chapter, previous chapter or any other operation that does not play back the media asset at normal media consumption rate).  The system further averages the consumption rate which is indicative of averaging in faster consumption times by comparing the ratio of content consumed divided by time. The Examiner further notes the system does incorporate the fast-access playback operations which would allow the user to consume media at a faster rate.
based on determining that delivery of the selected media was faster than the expected media delivery time, increase the user media consumption rate [for that type of media] (See Saito, [0072]; To estimate the date of completion, the media guidance application may use any suitable mathematic calculation such as dividing the amount of remaining media content to be viewed (as measured in any suitable unit (e.g., minutes of media content remaining, episodes of media content remaining, seasons of media content remaining, etc.) by the rate at which a user views the media content (e.g., average based on a user viewing history)). The Examiner notes that the system increases the viewing history by averaging the values, such that adding a higher value would increase the viewing history (i.e. media consumption rate). 
based on determining that the selected media was not completely delivered to the user during the available timeslot, determine whether the user ran out of time (See Saito, [0010]; The media guidance application may compare the amount of time of unconsumed content remaining in the media asset to the threshold amount of time and in response to determining that the amount of time of unconsumed content remaining in the media asset does not correspond to (e.g., exceeds the threshold minimum or exceeds the threshold maximum) the threshold amount of time). The Examiner notes that the system determines the amount of unconsumed content for a given time period and thus determines the user did not exceed the time threshold.
based on determining that the user ran out of time, decrease the user media consumption rate; and; (See Saito, [0072]; To estimate the date of completion, the media guidance application may use any suitable mathematic calculation such as dividing the amount of remaining media content to be viewed (as measured in any suitable unit (e.g., minutes of media content remaining, episodes of media content remaining, seasons of media content remaining, etc.)) by the rate at which a user views the media content (e.g., average based on a user viewing history) The Examiner notes that the system decreases the viewing history by averaging the values, such that adding a lower value would decrease the viewing history (i.e. media consumption rate). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated the adjusting of media consumption rates as taught by Saito, because as taught by Saito, [0072]; because “by the rate at which a user views the media content (e.g., average based on a user viewing history) to determine the amount of time (e.g., measured in the same units as the amount of remaining media content) required to complete the media asset.” BY having an up to date value for media consumption the system of Hamano would have more accurate information to use when scheduling media content for delivery.
While Hamano in view of Saito teaches media consumption rates, neither further explicitly teaches a different consumption rate for each media type. However, Hamano/Saito in view of Gilson does teach: wherein a respective media consumption rate is maintained by the server for each of a plurality of types of media. (See Gilson, [0056]; In an aspect, the playback factor can comprise one or more of a content type, a user preference profile, a third party playback profile, number of spoken syllables or words per unit of time, frequency of spoken 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated media consumption rates as taught by Gilson, in order to create a more diverse system that is able to tailor the content speed parameters not only to individual media types but also tailor speeds to specific content types/genres/portions (See Gilson, [0056]; User preferences can be associated with one or more segments of content (e.g., particular scenes), content type, and the like. For example, a user can specify a faster, slower, or normal playback speed for credit rolls, silent scenes, fight scenes, mature scenes, and the like. By way of further example, a user can specify a faster, slower, or normal playback speed for commercials, sitcoms, news reports, weather reports, infomercials, and the like. These user selectable profile speeds can be combined with metadata from a third party profile that describes sections of content to determine which sections are of higher/lower value. Combining the use of the user preference profile with third party profile allows more granular adjustable playback speeds).
Further regarding Claim 15. The also recites: a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processing device to cause the processing device to perform… Hamano further teaches this limitation: (See Hamano, [0047]; Control circuitry 304 may be based on any suitable processing circuitry 306 such as processing circuitry based on one or more microprocessors, 
Regarding Claims 2, 9, and 16. Hamano further teaches: wherein the available user device is determined based on location data of the user device and historical schedule information of the user.  (See Hamano, [0097]; A user profile may also contain one or more accessibility preferences sub-profiles. This sub-profile may include information about the devices that may be available to a user at a particular time, the connectivity available to the user at a particular time, and the attention that the user is capable of at a given time and further see Hamano, [0128]; Indirect user interaction with the media planner may comprise consuming scheduled and/or recommended content, and may also comprise the failure of a user to consume scheduled and/or recommended content. Indirect user interaction may also include monitoring of the usage of content delivery devices and device connectivity. User habits may also be monitored via electronic calendars or portable devices equipped with location-sensing abilities and further see Hamano, [0130]; Similarly, if the user watches a scheduled media event on a different device than the originally-scheduled device, the media planner may update the user profile to indicate that the user prefers the different device for that particular type of media event and/or at that particular time slot. In some embodiments, the user profile modification may be based on historical data of user interactions and habits. For example, user history information may be used to automatically generate sub-profile information regarding, for example, the user's favorite viewing times, favorite genre preferences during those viewing times, and any other suitable information). The Examiner notes Hamano uses at least the user profile to determine device 
Regarding Claims 7 and 14. Hamano/Saito/Gilson further teaches based on determining that the user did not run out of time, decreasing a user interest level corresponding to the user interest. (See Hamano, [0087]; The media planner application may be configured to monitor these viewer preferences and habits and translate them into viewer parameters that may assist in media scheduling or media recommendation. In some embodiments, the media planner may be configured to connect to other electronic calendars or portable devices associated with the user and to monitor viewer habits and/or generate viewer preferences through these means and further see Hamano, [0128]; The user may also interact with system 400 and the media planner application in other direct and indirect ways. Direct user interaction with the media planner application may comprise modifying user preferences or querying the media planner for alternative and/or recommended content. Indirect user interaction with the media planner may comprise consuming scheduled and/or recommended content, and may also comprise the failure of a user to consume scheduled and/or recommended content. Indirect user interaction may also include monitoring of the usage of content delivery devices and device connectivity). The Examiner notes that the system of Hamano delivers content during time slots and further monitors to see if the content was consumed to determine user preferences (i.e. interests). Thus if the content was not consumed in the time slot the system monitors the actions and creates parameters based on habits and preferences.
Claim(s) 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamano et al. (US 20100333137 A1) in view of Saito (US 20180007155 A1) and Gilson (US 20130031266 A1) and Yuan et al. (US 20180063814 A1).
Claims 21, 22, and 23. Hamano/Saito/Gilson further teaches wherein determining a user device that is available to the user during the available timeslot comprises: receiving first [global positioning system (GPS)] data from a first user device by the server, the [first GPS data] corresponding to the available timeslot; (See Hamano, [0097]; A user profile may also contain one or more accessibility preferences sub-profiles. This sub-profile may include information about the devices that may be available to a user at a particular time, the connectivity available to the user at a particular time, and the attention that the user is capable of at a given time and further see Hamano, [0128]; Indirect user interaction with the media planner may comprise consuming scheduled and/or recommended content, and may also comprise the failure of a user to consume scheduled and/or recommended content. Indirect user interaction may also include monitoring of the usage of content delivery devices and device connectivity. User habits may also be monitored via electronic calendars or portable devices equipped with location-sensing abilities and further see Hamano, [0130]; Similarly, if the user watches a scheduled media event on a different device than the originally-scheduled device, the media planner may update the user profile to indicate that the user prefers the different device for that particular type of media event and/or at that particular time slot. In some embodiments, the user profile modification may be based on historical data of user interactions and habits. For example, user history information may be used to automatically generate sub-profile information regarding, for example, the user's favorite viewing times, favorite genre preferences during those viewing times, and any other suitable information). The Examiner notes Hamano uses at least the user profile to determine device availability. The user profile contains location sensing devices as well as historic viewing patterns such as viewing times and genres during those timeslots.
 receiving second GPS data from a second user device belonging to the user by the server, the second GPS data corresponding to the available timeslot; (See Yuan, [0009]; even though multiple user devices may be at or near the same location, the multiple user devices may each receive the call and provide a separate notification of the call and further see Yuan, [0061]; In some implementations, primary user device 205 and/or secondary user device 210 may determine position information based on WiFi information, Global Positioning System (GPS) data, position information received from a network (e.g., from base station 220, MME 225, and/or IMS network device 245), or the like). The Examiner notes that GPS data can be used to determine the location of multiple devices.
determining by the server that the first GPS data and the second GPS data each correspond to a same location; and (See Yuan, [0010]; Controlling which user device receives and/or provides a notification of a call may reduce situations where multiple user devices, at or near the same location, provide notifications of the same call and/or where multiple user devices receive the same call at different locations and further see Yuan, [0031];  In some implementations, secondary user device 210 may include a user device, other than primary user device 205, that is associated with the same destination address as primary user device 205. In some implementations, a user (e.g., a user of primary user device 205) may associate one or more secondary user devices 210 with a destination address that is associated with primary user device 205.and further see Yuan, [0061]; In some implementations, primary user device 205 and/or secondary user device 210 may determine position information based on WiFi Global Positioning System (GPS) data, position information received from a network (e.g., from base station 220, MME 225, and/or IMS network device 245), or the like).
 based on determining that the first GPS data and the second GPS data each correspond to the same location, determining that the first user device and the second user device are available to the user during the available timeslot. (See Yuan, [0010]; Controlling which user device receives and/or provides a notification of a call may reduce situations where multiple user devices, at or near the same location). The Examiner notes that the system of Yuan looks at devices at the same location and determines which device to send a notification to. The Examiner further notes that Hamano is relied upon to more explicitly teach the time slot aspects.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated GPS features as taught by Yuan in order to prevent users receiving duplicate information on their multiple devices. (See Yuan, [0010]; Controlling which user device receives and/or provides a notification of a call may reduce situations where multiple user devices, at or near the same location, provide notifications of the same call and/or where multiple user devices receive the same call at different locations.). 
Claim(s) 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamano et al. (US 20100333137 A1) in view of Saito (US 20180007155 A1), Gilson (US 20130031266 A1), and Hannuksela (US 20170105037 A1).
Regarding Claims 24, 25, and 26. While Hamano in view of Saito/Gilson teaches determining a user ran out of time and decreasing interest levels as shown above, neither further teach the use of a prompt for indicating a loss of interest. However, Hamano/Saito in view of Hannuksela does teach:  wherein determining whether the user ran out of time comprises prompting the user via a user device for a response indicating that the user did not finish the selected media due to a loss of interest. (See Hannuksela, [0100]; Once the media content item 675 is highlighted and/or enlarged as shown in FIG. 6K, the user may give a "thumbs up" or "thumbs down" for the media content item 675 by clicking the "thumb up" button 677 or the "thumb down" button 679 respectively. In another embodiment, the user can point the cursor to an user interest bar 683 by moving up and down of an interest lever 685 indicate the user's interest with respect to the media content item 675.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated indicator features as taught by Hannuksela in order to better determine what content is relevant to a user’s interest. (See Hannuksela, [0101]; The above-described embodiments can be offered as features within a video sharing website to generate a summary of one video clip to preview if the clip actually contains the content of interest as claimed. This provides a means for saving battery life and reducing resource use (e.g., computing resources, bandwidth, etc.) on the UE 101 by eliminating the amount of time the user wastes viewing the irrelevant content and re-navigating to the content the user would like to view.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./            Examiner, Art Unit 3624                                                                                                                                                                                            
/MEHMET YESILDAG/            Primary Examiner, Art Unit 3624